Maxwell, J.
A writ of error from this court was sued out by petitioner to review a judgment in a habeas corpus proceeding rendered by a Justice of this court, before whom the writ of habeas corpus was returnable. The question arises whether this court has appellate jurisdiction in such a case.
*538The right of appeal is not as of course, and if it exists, it is because provision is made therefor, in our organic or statute law. In re. Curley, 34 Iowa, 184.
In section 5 of Article V of our constitution, jurisdiction is conferred upon this court as follows: “The Supreme Oourt .shall have appellate jurisdiction in all cases at law and in equity originating in Circuit Courts,, and of appeals from 'the Circuit Courts in cases arising, before judges of the county courts in matters pertaining to their probate jurisdiction, and in the management of the estates of infante., and in cases1 of conviction of felony in the Criminal Courts, and in all criminal cases originating in the Circuit Courts. The court shall have the power to ssue writs of mandamus, certiorari, prohibition, quo warranto, habeas corpus, and also all writs necessary or proper to a complete exercise of its jurisdiction.” Then follows a provision that each justice may issue writs of habeas corpus, under which provision the original writ herein was issued.
It is apparent that this section, except as to crimnial cases, provides for appeals only from the Circuit Court, and gives such jurisdiction in two classes of cases. The first :is that in which the jurisdiction of the Circuit Court is original, and it then applies to “all cases in law andi equity originating in Circuit .Courts,” the second is that in which the jurisdicton of the Circuit Court is appellate, where it applies only to certain designated cases. The case at bar has not been before the Circuit Oourt, and there is, therefore, no express constitutional provision, for writ of error therein.
The statutory provision for writs of error in habeas corpus proceedings is found in Chapter 4920 of the acts of 1901, amending section 1780 of the Revised Statutes, *539and we will assume for the purposes of this caise that the language of the act is broad enough to embrace such, writ to review the judgment of a justice of this court. The jurisdiction of this court will then depend upon the. validity of this act.
The constitution, in section 1 of Article V', provides, that “the judicial power of the State shall be vested in a Supreme Cburt, Circuit Courts, Criminal Courts, Nun tv Courts, County Judges and Justices of the Peace.” It then proceeds to organize and prescribe the appellate jurisdiction of certain cases “and of such other jurisdiction of each .of these courts. After providing as-above set forth for the jurisdiction of this court, in section 11 of the same Article it gives the Circuit Courts original jurisdiction of certain designated cases “and of such other matters as the legislature may provide,” and matters as the legislature may provide.” Subsequent sections fix the jurisdiction of each of the other courts created by this article, in some instances! making it def-'nite, and in others leaving it to- be fixed by law, within certain prescribed bounds. Provision is made for the appointment of a ireferee in certain cases, and that “the cause shall be subject to an appeal in the manner prescribed by law.”'
In so organizing the judiciary of the State it is- evident that the framers of our constitution have undertaken to prescribe the powers of each of the courts so created, and when they felt it necessary that provision be made for further jurisdiction, in order that the courts by the flexibility of their powers might meet the unforeseen or growing demiands engendered by new conditions, they made express provision therefor, (designating therein the courts upon which such grant of power should be con*540ferred. Where no such power is delegated to the legislature, it can not vest in one of these courts jurisdiction of a matter withheld from it by the constitution.
This view is adopted in Texas, when it is said that “in framing the provisions of Article 5 ‘it was the object of the farmers of the constitution to mark out a complete judicial system, defining generally the province of each of the courts by ¡reference to the objects confided to the action of each, and the relation of each to the others. Such a ¡system can not be changed by action of the legislative department, except when the power to make the change is conferred by the constitution itself.’ Ex parte Towles, 48 Tex. 418; Ex parte Ginnochio, 30 Tex. Ct. App. 584, 18 S. W. Rep. 82; Gibson v. Templeton, 62 Tex. 555;” Leach v. State, 36 Tex. Cr. App. 248, 36 S. W. Rep. 471; Titus v. Latimer, 5 Tex. 433; Ex parte Whitlow, 59 Tex. 273. And in California, Caulfield v. Hudson, 3 Cal. 389; Parsons v. Tuolumne County Water Co. 5 Cal. 43. See, also, Auditor v. Atchison, Topeka & Santa Fe R. R. Co. 6 Kan. 500, and the leading cases of Marbury v. Madison, 1 Cranch, 137, followed in Florida v. Georgia. 17 Howard, 478, text 505-9; State ex rel. King v. Hall, 47 Neb. 579, 66 N. W. Rep. 642; Lake v. Lake, 17 Nev. 230, text 238, 30 Pac. Rep. 878; Cass v. Davis, 1 Col. 43; Godbe v. City of Salt Lake, 1 Utah, 68; Territory v. Ortiz, 1 New Mex. 5; Kent v. Mahaffy, 2 Ohio St. 498. Other cases holding that the legislature is not authorized to confer jurisdiction upon constitutional courts, though in those eases the language of the constitution was more ¡restrictive than in ours, are Ex parte Jones, 2 Ark. 93; Flanagan v. Plainfield, 44 N. J. L. 118; State v. Glannaway, 16 Lea (Tenn.) 124; State v. Bank of East Ten*541nessee, 5 Sneed (Tenn.) 573; Vail v. Denning, 44 Mo. 210.
A decision by this court very much in point is that of Singer Mfg. Co. v. Spratt, 20 Fla. 122, in which it is held that as the constitution had expressly conferred upon the Circuit Courts original jurisdiction in certain cases, not embracing the writ . of prohibition,, it had no jurisdiction of this matter * The court says: “Here we have the jurisdiction of the Circuit Courts and of the Supreme Court sharply defined. The power to issue the writ of prohibition is in clear words given to the Supreme Court as. an original proceeding. The constitution enumerating what original writs may be issued, omits to name the writ of prohibition as within the power of the Circuit Courts and judge®, but expressly gives the power to issue this writ to the Supreme Court. The ancient maxim' ‘inolusio unms est exclusio alteriMs’ is applicable. As a writ 'necessary to the complete exercise of their jurisdiction’ the Circuit Courts may issue a prohibition or any other appropriate writ to protect its jurisdiction in any cause properly before it, but this is ancillary to a jurisdiction already acquired and not an original process by which to obtain jurisdiction. Nor is it within the power of the legislature to enlarge the jurisdiction so strictly defmedThe italics are ours. The court then quotes approvingly and applies Marbury v. Madison, above cited.
The application of this doctrine to the present case is made more pointed by the fact that the appellate jurisdiction of this court is prescribed in the same section of the constitution which authorizes one of its jus*542tices to act in habeas carpus proceedings. With both subjects under consideration at the (same time, no provision is made in the one making it applicable to the •other. Whether the same rule would apply equally as to appeals from the exercise of judicial powers created under subsequent amendments, we need not consider.
And it is further to be observed that unlike the constitution of some States and that first in force in this State, our present constitution does no provide that the Supreme Court shall have general superintendence and control of all other courts. It - has merely prescribed that it .shall have certain stated appellate jurisdiction, and certain stated original jurisdiction, with no provision in the case of Circuit Courts, that the legislature can enlarge this.
It only remains to comment upon and distinguish certain decisions of this court which may perhaps be regarded as indicating a different view from that here expressed.
In Ex parte Henderson, 6 Fla. 279, it was held that the legislature had power to provide for appeals from Justice Courts to the Circuit Courts, though only original jurisdiction had been expressly conferred by the ■constitution upon the latter courts. The court hdld that as the trial upon appeal was de novo it was1 an exercise of original and not of appellate jurisdiction, the one ingredient of appellate power being that the case had had its origin in the inferior court. Furthermore, the constitution then in force provided, in section 10 of Article V, that “in cases tried before a justice of the peace the right of appeal shall be secured under 'such rules1 and regulations as may be prescribed by law.” No court *543was named as the depository of the appellate jurisdiction contemplated by this provision, and the legislature charged with the duty of making provision therefor very properly reposed it in the Circuit Courts, where it had been for twenty years before the constitution was. in force.
In Thebauf v. Canova, 11 Fla. 143, Swepson v. Call, 13 Fla. 337, State ex rel. Florida Pub. Co. v. Hocker, 35 Fla. 19, 16 South. Rep. 614, and Chapman v. Reddick, 41 Fla. 120, 25 South. Rep. 673, the power of the legislature to provide for the transfer of a cause from one •circuit to another, for the judge of one circuit to hear a cause pending in another, and for process from one (circuit to be executed in another, is recognized and upheld. This, however, is in the nature of a regulation or provision fqr the more effectual exercise of the jurisdiction already vested in these courts by the constitution, and is sustained as being not in conflict with the constitution in this regard, but- in furtherenoe of its provisions and purposes.
In the last mentioned case this language is used: “While constitutional jurisdiction can not be rsstrieted or taken away, it can be enlarged by the legislature in all cases where such enlargement does not result in a diminution of the constitutional jurisdiction of some other court,- or where such enlargement is not forbidden by the constitution. State ex rel. Florida Publishing Co. v. Hocker, 35 Fla. 19, 16 South. Rep. 614; Harris v. Vandeveer’s Exr., 21 N. J. Eq. 424.” This must be construed! with reference to the question involved in that case, which was the right of the legislature to provide, in aid of the jurisdiction vested in the Circuit Courts, that writs issuing therefrom might be levied upon prop*544erty situated in other circuits. And the authorities cited therein will not carry the proposition beyond this. The first, 35 Fla. 19, is that cited by sis holding that s Circuit Judge may dispose of a demurrer pending in another circuit.
The other, 21 N. J. Eq. 424, upheld a statute providing for appeal from the prerogative court to the Court of Errors and Appeals. The constitution creating the latter court constituted it “a Court of Errors and Appeals in the last resort in all causes, as heretofore.” It was contended that the words “as heretofore” related to the word “causes” and were restrictive of the jurisdiction of the court. The court repudiated this 'construction and treated the provision as making the court one, as theretofore, of last resort m all causes. This they held to authorize the jurisdiction conferred by the act in question.
It is most pertinent to the case at bar to note that they held that if the wordsi “as heretofore” were given the interpretation contended for, limiting the grant of power therein made to the jurisdiction previously vested in the court, it would be a bar to conferring upon it appellate jurisdiction of any new matters thereafter confided! to the .inferior courts; and that a minority of the court, giving them) that construction, held-the act in question unconstitutional.
The writ of error in this case will be dismissed.
Shackleford and Cockrell, JJ., concur.
Carter, J., did: not take part in the decision of this case.